     Case: 1:20-cv-04699 Document #: 47 Filed: 09/08/20 Page 1 of 4 PageID #:754




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE: TIKTOK, INC.,                             )
CONSUMER PRIVACY                                 )       MDL No. 2948
LITIGATION                                       )
                                                 )       Master Docket No. 20 C 4699
                                                 )
                                                 )       Judge John Z. Lee
                                                 )
                                                 )       Magistrate Judge Sunil R. Harjani
This Document Relates to All Cases               )


 DAVID M. GIVEN’S APPLICATION FOR PLAINTIFFS’ STEERING COMMITTEE;
 NOMINATION OF EKWAN RHOW AND MEGAN JONES AS CO-LEAD COUNSEL,
     KARA WOLKE AND AMANDA KLEVORN TO PLAINTIFFS’ STEERING
 COMMITTEE, AND SHANNON MCNULTY AS PLAINTIFFS’ LIAISON COUNSEL

    I.       INTRODUCTION

         In accordance with the Court’s orders on the subject, the “Litigating Plaintiffs” (as that term

is used elsewhere) have together nominated a diverse slate of attorneys to serve in designated roles

as Co-Lead Counsel and as members of Plaintiffs’ Steering Committee. The undersigned supports

that slate in its entirety, incorporates those other applications by reference and, for the reasons set

forth there, respectfully submits that the structure, attorneys, and roles proposed will best serve the

interests of the putative nationwide class of users of the TikTok app.

         By this separate filing, the undersigned applies for a position as a member of Plaintiffs’

Steering Committee. The undersigned is ready, willing and able to assume that role and stands

committed to the adequate and zealous prosecution of this matter. He respectfully submits that

he is uniquely qualified to serve given his background and experience in the business sectors in

which Defendants operate as well as his previous class action leadership experience in the data

privacy space. See attached declaration (“Given Decl.”), at ¶ 3.




                                              Page 1 of 4
     Case: 1:20-cv-04699 Document #: 47 Filed: 09/08/20 Page 2 of 4 PageID #:755



    II.      THE UNDERSIGNED IS WILLING AND ABLE TO COMMIT TO THIS
             CASE; HE CAN AND WILL WORK COOPERATIVELY WITH OTHERS;
             AND HE HAS SPECIALIZED EXPERTISE IN THIS TYPE OF
             LITIGATION AND IN THE BUSINESS SECTORS IN WHICH
             DEFENDANTS OPERATE

          Courts evaluating interim counsel appointments do so utilizing the Rule 23(g)(1)(A) factors.

This Court has emphasized the following three factors for that evaluation in this case: “(a) counsel’s

willingness and availability to commit to a time-consuming project; (b) counsel’s ability to work

cooperatively with others; and (c) counsel’s professional experience in this type of litigation,

including any prior appointments as lead counsel or liaison counsel in multi-party litigation.” See

ECF No. 3, at ¶ 11(a). The Litigating Plaintiffs’ two Co-Lead applications collectively address the

first two factors. See also Given Decl. at ¶¶ 14-23.

          As for the last factor, the undersigned has a demonstrated background and experience

particularly well-suited to representing the putative class in this case. First, unique among the many

excellent class action attorneys seeking a leadership position in this case, the undersigned has

decades-long business sector experience specific to the entertainment, media, technology and

venture space, as both a litigator and as a transactional attorney, with pertinent subject-matter

expertise. See Given Decl. at ¶¶ 5-6 & Ex. 1. This experience gives the undersigned a valuable

perspective on the inner workings of the industries in which defendants in this case operate. Id.

          Second, the undersigned served as co-lead counsel and litigated the first data privacy class

case involving the uploading of private personally-identifiable data via personal device applications.

See Given Decl. at ¶¶ 7-11 & Ex. 2. The undersigned spent five years in litigation in that case against

Apple and many of the top app developers in Silicon Valley, deeply immersed in the technical

aspects of the apps in issue. Id. at ¶ 9. The case resulted in several decisions, some published in the

official reports, including the first successful contested class certification motion (against app

developer Path and Apple) in a case like the one here. Id. at ¶ 10. The settlement in that case ranks



                                               Page 2 of 4
     Case: 1:20-cv-04699 Document #: 47 Filed: 09/08/20 Page 3 of 4 PageID #:756



as one of the best of its kind on record in a data privacy class case in which statutory damages were

lacking. Id. at ¶ 11.

        Third, the undersigned has significant experience reviewing and analyzing the technology at

issue in the case before the Court. See Given Decl. at ¶¶ 14-22. This case does not concern an

unintentional data breach. There, matters of data security predominate. This case concerns the

intentional acquisition of data and the use to which that data is put by the app developer and its

corporate affiliates. Here, matters of technical specification in the app’s source code programming

and functionality, use of the app by the consumer (as dictated by the app’s operation as well as its

terms of use), data flow and data repurposing, and intra-company structure and internal IT

organization predominate. In this, the undersigned’s experience is spot-on.

                                          CONCLUSION

        For these reasons, the undersigned respectfully requests that the Court appoint him as a

member of Plaintiffs’ Steering Committee.

                                            Respectfully submitted,

DATED: September 8, 2020            PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP


                                    /s/ David M. Given
                                    David M. Given
                                    39 Mesa Street, Suite 201, The Presidio
                                    San Francisco, CA 94129
                                    Telephone: (415) 398-0900
                                    Email: dmg@phillaw.com

                                    MDL Interim Counsel
                                    Attorneys for Plaintiffs Meghan Smith, minors C.W. and
                                    I.W., through their mother and legal guardian Mikhaila
                                    Woodall, and minor R.P., through her mother and legal
                                    guardian Lynn Pavalon




                                             Page 3 of 4
    Case: 1:20-cv-04699 Document #: 47 Filed: 09/08/20 Page 4 of 4 PageID #:757



                                 CERTIFICATE OF SERVICE

       I hereby certify that on September 8, 2020, the foregoing document was filed electronically

through the Court’s Electronic Case Filing System. Service of this document is being made upon all

counsel of record in this case by the Notice of Electronic Filing issues through the Court’s

Electronic Case Filing System on this date.

                                                /s/ David M. Given
                                                David M. Given




                                              Page 4 of 4
